83 F.3d 433
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Susan D. PYTEL, Plaintiff-Appellant,v.H. Rickey WELLS and KN Energy, Inc., Defendants-Appellees.
No. 95-1354.
United States Court of Appeals, Tenth Circuit.
April 25, 1996.

Before SEYMOUR, Chief Judge, McKAY and LUCERO, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and the appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.   The case is therefore ordered submitted without oral argument.


3
We affirm for the reasons provided by the district court.   Plaintiff, acting pro se and in forma pauperis, also filed a request for emergency injunctive relief (and petition for an extraordinary writ) against the Defendants H. Rickey Wells and KN Energy, Inc., in this case.   Plaintiff is currently in residence at the Colorado Mental Health Institute, and she is challenging her institutionalization through her request/petition.   We cannot grant the relief Plaintiff is requesting against the defendants she has listed.   Therefore, Plaintiff's request for emergency relief and/or an extraordinary writ is denied.   Plaintiff's motion to supplement the record and her petition for an extraordinary writ regarding disability checks are also denied.


4
AFFIRMED. The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3